Opinión disidente del
Juez Asociado Señor Negrón García.
Desde el primer momento hemos sostenido que es menester —en buena metodología decisoria— una exposición meticulosa y completa del trasfondo fáctico según la prueba creída por el Tribunal Superior, Sala de Humacao (Hon. Gilberto Gierbolini, Juez), en ocasión de declarar sin lugar la moción de supresión de *695evidencia presentada por Daisy Rivera Colón. A fin de cuentas, los hechos activan el derecho y no a la inversa.
Veremos que la opinión mayoritaria suscrita por el Juez Asociado Señor Hernández Denton —en su tercera versión— falla al no describir adecuadamente, y de manera precisa, el entorno físico pertinente: una residencia y sus alrededores. Además, se incurre en una apreciación errónea de la conducta de los protagonistas y, por ende, en la aplicación de las normas correctas de derecho.
El 26 de agosto de 1988 la Policía diligencio varias órdenes de arresto en el Municipio de Fajardo. En este operativo coordinado participó, entre otros, Esteban Ortiz Robledo, agente con varios años de experiencia en la investigación y persecución del tráfico ilegal de sustancias controladas. T.E., pág. 14.
Ortiz Robledo conocía a Jaime Colón Vega, contra quien existía una orden de arresto por alegadamente distribuir heroína a un agente encubierto. T.E., págs. 15 y 16-17; Exhibit I. Sabía que vivía con una dama en un apartamiento de segunda planta, en cuyos bajos había un colmado, situado en la Barriada La Loma del Viento. T.E., págs 16 y 100-101. También, que Colón Vega poseía y usaba una guagua Mazda, roja y blanca, distinguible de las demás por su buena condición y peculiar “capotita” atrás. T.E., págs. 18-19 y 116. Varias veces la había visto estacionada frente a la residencia de la Sra. Daisy Rivera Colón, a la cual Colón Vega visitaba frecuentemente. T.E., págs. 19-22.
La prueba revela que la residencia de Rivera Colón está ubicada en la Urb. Veve Calzada, Calle 6, D-16, Fajardo. La misma forma parte de estructuras residenciales contiguas, tipo hilera {Row Houses). Situados de frente, desde la acera, la misma tiene un pequeño solar dividido en dos (2) áreas. A la izquierda, está la entrada pavimentada de cemento y hacia la derecha un área sembrada de grama. No hay verja alguna. La entrada pavimen-tada termina con una reja exterior y portón. Inmediatamente *696después de ese portón hay dos (2) puertas, una de frente y otra hacia la derecha. Al lado del portón, la estructura tiene una pared con cuatro (4) ventanas tipo “miami”. El portón de reja y la primera de estas ventanas están separadas sólo por un mechón de hormigón de pocas pulgadas. Desde el portón contiguo a las ventanas, nada impide a una persona acercarse a las rejas o a la pared con ventanas. Obviamente, para llegar al interior de la estructura hay que caminar hacia el portón de rejas sobre el área pavimentada de acceso.
*697Siguiendo fielmente una fotografía (Anejo 1, Defensa), hemos preparado el croquis ilustrativo siguiente:
[[Image here]]
*698Con la información que poseía el agente Ortiz Robledo sobre Colón Vega, lo primero que hizo, naturalmente, fue tratar de arrestarlo en su apartamiento residencial en la Bda. Lomas del Viento. Inquirió con un muchacho y la señora. Ambos le dijeron que no estaba. El agente optó por informarles sobre la orden de arresto y que debería pasar por la División de Drogas. T.E., págs. 100-101. Como no se encontraba allí y conocía que Colón Vega frecuentaba la residencia de Rivera Colón —a esa hora, 4:30 A.M. aproximadamente— se dirigió allá inmediatamente. T.E., pág. 21.
Al arribar, efectivamente vió y reconoció la guagua de Colón Vega estacionada al frente. Desde la acera notó, además, que la ventana más próxima al portón de rejas estaba entreabierta. T.E., págs. 22-23 y 27. Caminó, entonces, por la entrada de cemento hacia el portón de rejas. Tenía un candado. T.E., pág. 30. Por la ventana “pegadita” e inmediata —que estaba semiabierta— había visibilidad, ya que en el interior (sala) existía una luz encendida. T.E., pág. 32. En estas circunstancias, el agente Ortiz Robledo se movió “de un pie a dos”. T.E., págs. 31-33. Así situado, a través de la ventana pudo observar a Colón Vega, quien en unión a la señora Rivera Colón, envasaban un polvo blanco, que a su juicio era cocaína. T.E., págs. 33-37. Acto seguido, se identificó como policía, llamó a Colón Vega y le ordenó que abriera. Este no abrió. Por el contrario, el agente vio cuando ambos recogieron de una mesa unas envolturas, se dirigieron al baño y oyó un sonido análogo a cuando se descarga un inodoro. T.E., págs. 38-39 y 69. Ante esta situación apremiante, amenazó a Colón Vega de que rompería la puerta si no le abría. Al “ratito” éste vino, abrió y le dio acceso. íd. El agente Ortiz Robledo le informó que estaba arrestado. Colón Vega le dijo que iba a buscar unos cigarrillos y él, cautelarmente, lo siguió. Fue, entonces, que vio un revólver sobre la mesa, una bolsa de papel de estraza llena de picadura de marihuana, una envoltura plástica con polvo blanco y otros objetos. En el trayecto hacia el baño e inodoro, otros agentes hallaron varias envolturas *699plásticas más, incluso flotando dentro del inodoro.(1) T.E., pags. 38-39. Los análisis de campo, y posteriormente de laboratorio, demostraron que se trataba de sustancias controladas. T.E., págs. 42-43.
Colón Vega y la señora Rivera Colón fueron arrestados y acusados por violar la Ley de Sustancias Controladas de Puerto Rico y la Ley de Armas de Puerto Rico. Oportunamente, ella solicitó que se suprimiera la evidencia ocupada.
1 — 1 b — 1
Al igual que el ilustrado foro de instancia, consideramos legítima y razonable la conducta del agente Ortiz Robledo y admisible la evidencia ocupada. Esta conclusión está apuntalada en el fiel cumplimiento de los requisitos de la doctrina de objeto ilegal a plena vista. Esta, según señaláramos en Pueblo v. Conde Pratts, 115 D.P.R. 307, 340 (1984), “autoriza y convalida una incautación, sin orden judicial, cuando un agente del orden público, al realizar inicialmente una intrusión válida, observa el objeto desde una posición legítima y de la cual tenía visión; tiene la certeza o razonable creencia de la naturaleza delictiva del objeto; y lo descubre ‘inadvertidamente’”. Conviene, pues, una disección de cada uno de estos requisitos.

*700
El eje de esta controversia es la legalidad de la entrada del agente Ortiz Robledo al predio de la residencia de la señora Rivera Colón. En las circunstancias de autos hay que determi-nar, como requisito inicial, si dicha entrada constituyó o no un registro. A su vez, tal determinación depende de la expectativa razonable de intimidad que tenía Rivera Colón en el portón de su casa.

En Pueblo v. Bogard, 100 D.P.R. 565 (1972), incorporamos expresamente a Katz v. United States, 389 U.S. 347 (1967), y resolvimos que la garantía constitucional contra registros y allanamientos irrazonables protege fundamentalmente a las per-sonas y no a lugares específicos. El enfoque de la opinión mayoritaria es contrario a esta casuística. Al analizar el problema a la luz de lo que comprende la zona contigua —terreno y estructuras accesorias (curtilage)— se obvia a Katz v. United States, supra, y se regresa a la vieja conceptualización de la protección en función de los conceptos propietarios del common law. (2)
Subsiguientemente, en Smith v. Maryland, 442 U.S. 735 (1979), se adoptó el criterio esbozado por el Juez Harlan en su opinión concurrente en Katz v. United States, supra. Para que una persona pueda albergar una expectativa razonable de intimidad tiene que cumplir con un criterio subjetivo y uno objetivo. Primero, la persona debe haber exhibido una expectativa subje-tiva de intimidad. Esta no es una simple reserva mental, sino que ha de estar acompañada de actos afirmativos que demuestren, inequívocamente, la intención de alojar dicha expectativa. Véase Nota, The Fourth Amendment in the Age of Aerial Surveillance: Curtains for the Curtilage?, 60 N.Y.U. L. Rev. 725 (1985), citado con aprobación en WR. LaFave, Search and Seizure: A Treatise on The Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 2.1(c), pág. 308 n. 63. Segundo, la *701expectativa demostrada por el individuo tiene que ser una que la sociedad reconozca como razonable. Desde su opinión disidente en United States v. White, 401 U.S. 745, 786 (1971), el Juez Harlan había señalado que en este subcriterio se debe “apreciar la naturaleza de la práctica en particular y el alcance de su impacto sobre el sentido de seguridad del individuo balanceado contra la utilidad de la conducta como técnica policíaca [law enforcement]”. (Traducción nuestra.) De esta forma el criterio se autoregula y, lejos de ser estático, se ajusta a las necesidades sociales cambian-tes.
1 — I b-1
En virtud de lo expuesto, es evidente que desde el comienzo del operativo la conducta del agente Ortiz Robledo fue conforme a la ley. Veamos.
No es determinante el énfasis que pone la opinión mayoritaria respecto a que los agentes, cuando fueron a arrestar original-mente a Colón Vega en su residencia, no “corroboraron” la información ofrecida por su esposa de que no se encontraba allí. Opinión mayoritaria, pág. 686. ¿Qué importancia o tangencia ello tiene? ¿Significa que la mayoría entiende que los agentes debieron haber hecho una intromisión y registro total dentro de ese hogar? La realidad es que dichos agentes creyeron que allí no estaba. Esa apreciación fue correcta y, si algo revela, es prudencia y circuns-pección. En nada altera el curso ulterior de entonces ir a la casa de la señora Rivera Colón.
Igual ocurre con la conclusión, a renglón seguido, de que “se dirigieron a la casa de un tercero donde en ocasiones anteriores el agente había visto al sospechoso. Aunque no sabían quién residía en ese lugar . . .”. Opinión mayoritaria, pág. 686. Este aserto es confuso y contradictorio, pues la prueba es clara: el agente Ortiz Robledo conocía que Colón Vega estacionaba su guagua frente a la residencia de la señora Rivera Colón, a quien visitaba frecuen-temente.
Aclarada la veracidad y legitimidad de la gestión inicial policíaca, notamos que la señora Rivera Colón no demostró que *702tenía una expectativa de intimidad en el acceso a la entrada a su casa. No había verja, seto vivo u otra barrera física que indicara su deseo de que toda persona interesada en procurar a alguien o en inquirir sobre cualquier información en su residencia lo hiciera desde la acera. Por el contrario, cualquier averiguación requería que la persona se adentrase por■ la entrada pavimentada y la hiciese desde el portón de rejas. Tampoco demostró, mediante el uso de rótulos u otro medio, que albergaba dicha expectativa. Sin dificultad, concluimos que no se cumple el primer requisito de Katz v. United States, supra.
A modo de paréntesis, la conclusión que antecede no debe interpretarse como que no hay expectativa de intimidad en las áreas inmediatas de un hogar. Aunque sí existe, la misma varía en grados, aun dentro de la misma área. No es un asunto de distancia, sino de conducta exhibida, de expectativa demostrada. Sencillamente, en el caso de autos el único acceso para lograr una posición razonable y poder procurar a alguien en el interior de la residencia era la entrada pavimentada de cemento. Era de esperarse que cualquier visitante —fuera amigo, vendedor o policía— se adentrase y cruzara ese camino pavimentado para llevar a cabo el propósito que allí le condujo. “Así, cuando la policía entra en propiedad privada para llevar a cabo una investigación o para cualquier otro propósito legítimo y limita sus movimientos a lugares donde se espera que un visitante vaya ... las observa-ciones que hace desde ese lugar no están cubiertas por la Cuarta Enmienda.” (Traducción nuestra, notas suprimidas y énfasis suplido.) La Fave, op. cit, Sec. 2.3(f), págs. 412-413.
Y es que, de acuerdo con el segundo requisito del criterio de Katz v. United States, supra, en las circunstancias de autos no se puede reconocer una expectativa razonable de intimidad. El agente Ortiz Robledo se acercó al portón de rejas siguiendo “la manera usual de procurar a una persona o de llamar a su puerta” (Pueblo v. Álvarez Solares, 95 D.P.R. 789, 795 (1968)) luego de haber visto la guagua Mazda de Colón Vega y haber así configurado —en virtud de sus conocimientos previos— motivos fundados para allí procurarlo. Si bien es cierto que de ordinario *703una orden de arresto no autoriza a los agentes a entrar en la residencia de un tercero, Steagald v. United States, 451 U.S. 204 (1981), la misma sí le permite procurar a la persona contra quien se expidió. Eso fue lo que hizo el agente Ortiz Robledo.
Una vez ubicado legítimamente en el portón de rejas, dentro de la única entrada, el agente observó por la ventana contigua, a plena vista, lo que a su juicio y experiencia era la comisión de unos delitos infraganti. El que la observación fuera, en esos instantes, una conducta deliberada no altera el resultado. La exigencia de que el descubrimiento se haga “inadvertidamente” ha cesado de ser una condición necesaria. Véase Horton v. California, 496 U.S. 128 (1990). Ya, en cuanto a dicho requisito, en Pueblo v. Conde Pratts, supra, pág. 340, habíamos señalado que no significaba que la
. . . Policía, cuando investiga un caso o realiza un registro, deba actuar con miopía ocular o intelectual, ingenuamente o sin imagi-nación.
El concepto “inadvertidamente” quiere decir que el agente no tenía conocimiento previo de la existencia, localización del objeto ilegal, y por lo tanto, no tenía intención o planes de incautarlo.
Y es que en “la prevención e investigación del crimen la Policía no es una esfinge egipcia obligada a adoptar una actitud reservada o enigmática”. íd., pág. 341.
Si bien la mayoría concluye que Colón Vega “no resistió el arresto ni intentó evadirse” (opinión mayoritaria, pág. 691), es obvio que, al ser llamado por el agente Ortiz Robledo, trató de pasarse de listo e intentó desaparecer la evidencia incriminatoria en el inodoro. Más aún, es inquietante que de un plumazo hayan caracterizado de “testimonio estereotipado” e “increíble” la ver-sión del agente Ortiz Robledo (opinión mayoritaria, pág. 691) como única forma de poder revocar, aun cuando el ñustrado tribunal de instancia expresamente rechazó esa contención.
Ante esa situación, sostener que el registro tenía que limitarse al “área inmediata donde se efectuó el arresto” (opinión mayori-taria, pág. 691) atenta contra toda lógica y razonabilidad. Después de todo, el mismo fundamento que justifica un registro incidental *704al arresto —seguridad de los agentes del orden público— opera a favor de un recorrido de protección (;protective sweep). Véase Maryland v. Buie, 494 U.S. 325 (1990). Aquí había un revólver sobre una mesa susceptible de ser desaparecido o utilizado en contra de los agentes.
IV
Recapitulando, en las circunstancias particulares de este caso, el agente Ortiz Robledo no necesitaba una orden de allanamiento para entrar hasta el portón de rejas de la puerta principal de la residencia de la señora Rivera Colón y procurar a Colón Vega. Así lo reconoce la propia opinión mayoritaria al afirmar que “como parte de su función investigativa, la Policía puede entrar en áreas del curtilage de una residencia que esté implícitamente abierto al público con el propósito de conversar con los ocupantes de la residencia o procurar a alguna persona. Pueblo v. Torres Resto, [102 D.P.R. 582, 534 (1974)]”. (Énfasis suplido.) Opinión mayori-taria, pág. 686.
Distinto a la conclusión mayoritaria (págs. 686-687), hemos visto que en esa gestión el agente Ortiz Robledo fue muy parco y limitó sus movimientos. No atravesó ni cruzó ninguna área del jardín. Tampoco es correcta la afirmación de que “caminó uno o dos pies” para mirar por la ventana. Opinión mayoritoria, pág. 677. Por el contrario, caminó y usó el único acceso definido —entrada pavimentada de cemento— hacia el portón de rejas. Lo encontró con candado. No sabemos, pues, a qué se refiere la mayoría cuando pretende que “tocar[a] la puerta principal. . .”. íd., pág. 686. Una vez allí, hizo lo que cualquier persona normal-mente hubiese hecho en una gestión lícita de procurar a alguien. Se movió de “uno [a] dos pies” hacia la ventana contigua entre-abierta —con luz en su interior— y, al hacerlo, vió la comisión de *705unos delitos. Difícilmente esa conducta denota un “esfuerzo (3) para observar a través de una ventana de metal que estaba entreabierta”. (Enfasis suplido.) Opinión mayoritaria, pág. 687.
Ante esta realidad, ¿cómo sostener una expectativa de intimi-dad si la dueña de la casa dejó abierta o entreabierta la ventana inmediatamente al lado del portón de la entrada principal? ¿Qué precauciones tomó la señora Rivera Colón para evitar que cual-quier persona —visitante, vendedor, policía, etc.— pudiera ver hacia el interior? Ninguna. Distinto al argumento de la mayoría (opinión mayoritaria, pág. 687), el haber ella dejado abierta sólo la ventana al lado del único portón de acceso, ¿no es precisamente indicativo de una intención de que hubiera visibilidad en ambas direcciones, hacia el exterior y, por ende, también el interior?
Es una injusticia que, por vía de censura en el escolio 5, pág. 687, se insinúe que el proceder del agente Ortiz Robledo, al mirar por la ventana entreabierta, cae dentro del delito de alteración a la paz pública en su modalidad de atisbar. Art. 260 del Código Penal, 33 L.P.R.A. see. 4521. Los casos citados son claramente distinguibles. Ciertamente no estamos ante la situación descrita en Pueblo v. Figueroa Navarro, 104 D.P.R. 721, 726 (1976), de una persona “rondando la casa, deteniendo el vehículo al frente de la misma, mirando insistentemente, haciendo uso de binoculares y utilizando una cámara con lente largo y retratando . . . ”. Tam-poco se trata de “atisbar por una de las ventanas de [una] residencia en momentos en que el perjudicado y su esposa se disponían a dormir. . .”. (Énfasis suplido.) Pueblo v. Figueroa Navarro, supra, pág. 726. Véase Ramos v. Tribunal de Distrito, 73 D.P.R. 417, 419 (1952).
En este sentido es una hipérbole judicial —fuera de toda proporción fáctica— que la mayoría haya percibido que, configu-rada la controversia planteada, es si “podemos autorizar a la *706Policía a atravesar subrepticiamente el curtilage para atisbar por las ventanas de nuestras residencias sin la autorización judicial correspondiente”. Opinión mayoritaria, pág. 687. Sobre todo, que para ello haya descansado en una apreciación errónea de la conducta de los protagonistas y en una descripción incompleta de las características físicas del lugar.
Por los fundamentos expuestos, confirmaríamos la resolución del Tribunal Superior, Sala de Humacao.

(1) El Exhibit 2 de la defensa —Declaración Jurada de Esteban Ortiz Robledo — • ad verbatim, describe así lo ocupado:
. . un revólver marca Smith and Wesson, calibre 38, modelo 60, serie R-92974 color niquelado de 5 tiros cargado con 6 balas, de 11/2 pulgada de cañón, dos envolturas plásticas con una línea roja y con cierre de presión y con el número 4 conteniendo ésta[s] en su interior un polvo blanco de supuesta cocaína. Una envoltura plástica transparente con una línea roja y cierre de presión conteniendo en su interior un polvo blanco cremoso de supuesta heroína, 8 envolturas de papel aluminio verde a manera de deck, conteniendo en su interior supuesta heroína. Una bolsa plástica transparente, conteniendo en su interior 17 envolturas plásticas transparentes conteniendo cada una de ellas una sustancia pastosa de supuesta cocaína, cuatro bolsas de papel e[s]traza cogidas con tape color crema conteniendo cada una de ellas en su interior 20 envolturas tipo cono conteniendo cada una de ellas en su interior picadura de supuesta marihuana, 157 envolturas tipo cono y selladas con tope conteniendo cada una de ellas picadura de supuesta marihuana, una bolsa plástica color amarillo y con dos agarradores con letras que leen ‘GRANDE’ y otros, conteniendo en su interior picadura de supuesta marihuana, dos bolsas de papel estraza conteniendo cada una de ellas picadura de supuesta marihuana, tres bolsas plásticas transparentes con línea color amarillo y azul conteniendo una de ellas picadura de supuesta marihuana.”


(2) En Katz v. United States, 389 U.S. 347 (1967), se revocó a Olmstead v. United States, 277 U.S. 438 (1928), donde se indicaba que no podía haber una violación a la Cuarta Enmienda a menos que hubiese ocurrido una violación física (trespass) del hogar o del curtilage.


(3) “Esfuerzo. (De esforzar.) m. Empleo enérgico de la fuerza física contra algún impulso o resistencia. || 2. Empleo enérgico del vigor o actividad del ánimo para conseguir una cosa venciendo dificultades. || 3. Ánimo, vigor, brío, valor. [[ J. Empleo de elementos costosos en la consecución de algún fin. || 5. ant. Auxilio, ayuda, socorro.” Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. 1, pág. 588.